Citation Nr: 0414004	
Decision Date: 06/01/04    Archive Date: 06/10/04

DOCKET NO.  01-02 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1964 to 
November 1966, from December 1966 to December 1969, and from 
February 1976 to February 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


FINDINGS OF FACT

1.  The veteran does not have PTSD.

2.  The veteran does not have impaired hearing in the right 
ear as defined by VA.


CONCLUSIONS OF LAW

1.  The veteran does not have PTSD that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.102, 3.303, 3.304 (2003).

2.  The veteran does not have hearing loss in the right ear 
that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 
3.304, 3.385 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

A.  PTSD 

The veteran's service personnel records reflect that the 
veteran served as a medic with a headquarters company of an 
airborne brigade in the Republic of Vietnam from May 1965 to 
May 1966.  Neither the personnel records nor the veteran's 
separation certificate reflect that he received any military 
award or decoration indicative of his participation in combat 
or having been wounded during service.  Further, the 
veteran's service medical records (SMRs) do not show any 
nervousness or psychiatric symptoms in his history.

The veteran submitted a claim of entitlement to service 
connection for PTSD in November 1999.  He was provided a PTSD 
stressor questionnaire, which was completed and returned to 
the RO in February 2000.  The veteran listed as stressors the 
following:  tending to the bodies of the dead, including 
removing their clothes and personal belongings; participation 
in "suicide missions" that consisted of standing watch 
outside the camp perimeter; searching rivers for hidden 
bridges; being involved in a firefight in the fall of 1965; 
and having a friend step on a mine, causing the friend the 
loss of three toes and fragment wounds in the leg.

The veteran was afforded a VA psychiatric examination in June 
2000.  The examiner noted that he had reviewed the claims 
file as part of the examination.  The veteran told the 
examiner that he had not received any mental health or 
psychiatric treatment.  The veteran also told the examiner 
that he had sustained combat physical injuries in Vietnam, 
but the veteran stated that there was no official record of 
treatment because he was a medic and treated himself.  The 
veteran indicated that his mental problems first began at age 
19 in about 1966, when he experienced agitated behavior, an 
inability to trust others, and problems with physical 
altercations.  The veteran reported he had not been 
hospitalized for any mental disorder, but that he had 
received outpatient care at a VA Medical Center (VAMC) in 
Cincinnati, Ohio in the preceding year that consisted of 
group therapy one day per week for six weeks.  The examiner 
noted that the veteran had some indications of PTSD but did 
not meet the full criteria.  The examiner reported that the 
veteran had an Axis I diagnosis of mood disorder, not 
otherwise specified.

Treatment notes from VAMC Cincinnati covering the period from 
March to November 2000 are of record.  The notes deal 
entirely with the veteran's participation in PTSD group 
therapy sessions.  

The veteran submitted his substantive appeal in February 
2001, claiming that the treatment notes from his group 
therapy sessions at VAMC Cincinnati constituted a diagnosis 
of PTSD.

The veteran was afforded another VA psychiatric examination 
in September 2001.  The examiner diagnosed the veteran with a 
mood disorder, not otherwise specified, and alcohol abuse.  
The examiner stated that the veteran did not appear to 
endorse criteria consistent with PTSD.  The examiner 
specifically identified the criteria that the veteran did not 
meet and explained why.  The examiner further noted that the 
veteran did differ in his presentation at this examination, 
as compared to his June 2000 examination, in that the veteran 
now endorsed a rather notable degree of alcohol abuse which, 
the examiner concluded, may also impact the veteran's 
difficulty with sleep as well as his irritability and 
concentration.

B.  Right Ear Hearing Loss

At a May 2001 VA audiological evaluation, the veteran 
reported that he had been exposed to noise associated with 
the firing of weapons and explosives while serving in 
Vietnam.  Specifically, the veteran averred that he was lying 
down in an armored personnel carrier with his left ear 
resting on the metal floor when a round was fired, causing 
loud vibrations in his left ear.

Upon examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
20
20
LEFT
5
10
30
65
80

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 80 percent in the left ear.  

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  In addition, certain chronic diseases, 
including sensorineural hearing loss, may be presumed to have 
been incurred in or aggravated during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to continued symptomatology.  Savage v. Gober, 10 
Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Establishing service connection for PTSD requires that there 
be medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a) (2003); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f).  

In this case the veteran does not have a diagnosis of PTSD.  
When examined by VA, the veteran did not meet all the 
criteria for such a diagnosis.  The most recent VA 
examination report details the findings made by the examiner 
that led to a conclusion that the veteran did not have PTSD.  
Although certain treatment notes show that the veteran was 
followed in a PTSD therapy program, each time a careful 
analysis was made by a VA examiner, PTSD was not found.  
Because of the detailed analysis made by the VA examiner, the 
Board gives greater weight to the VA examination reports that 
show no diagnosis.  Absent the foundational element of a 
diagnosis, the analysis ends, and service connection must be 
denied.

As noted above, service connection requires medical evidence 
of a current disability.  The record shows that the veteran's 
right ear hearing acuity is such that it is not a disability 
within the meaning of impaired hearing as defined by VA.  
38 C.F.R. § 3.385.  Without medical evidence of a current 
disability, service connection for right ear hearing loss is 
not warranted.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for PTSD or right ear hearing loss.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In adjudicating this case, the Board has considered the 
provisions of the Veteran's Claims Assistance Act (VCAA) 
which was signed into law on November 9, 2000, during the 
pendency of this appeal.  On August 29, 2001, VA promulgated 
final regulations to implement the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  
Among other things, the VCAA and implementing regulations 
require VA to notify the claimant and the claimant's 
representative of any information and any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In February 2000, prior to the enactment of the VCAA, the RO 
notified the veteran of VA's duty to assist under the then 
prevailing regulations which, in many respects, presage the 
requirements of the VCAA.  The veteran was informed in detail 
of what was required in order to substantiate his claims for 
PTSD and hearing loss.  The veteran was informed of what 
evidence was needed, what the RO was doing to assist the 
veteran in his claims, and what specifically the veteran 
needed to do to substantiate his claims.

In February 2001, shortly after the VCAA was enacted, the 
veteran was informed in detail of the contents of the VCAA.  
In addition to the information previously provided to the 
veteran, the February 2001 notice informed him of the changes 
brought by the VCAA, and afforded the veteran another 
opportunity to identify additional information which the RO 
offered to retrieve on behalf of the veteran and to consider 
in processing the veteran's claims.  

Specifically regarding VA's duty to notify, the February 2000 
notification to the veteran apprised him of what the evidence 
must show to establish entitlement to the benefits sought, 
what evidence or information was needed from the veteran, 
what information VA would assist in obtaining on the 
veteran's behalf, and where the veteran was to send the 
information sought.  See Quartuccio, supra.  Additionally, 
the RO informed the veteran of the results of its rating 
decisions, and the procedural steps necessary to appeal.  

Regarding VA's duty to assist, the Board notes that the RO 
obtained the veteran's service personnel records and service 
medical records (SMRs), as well as treatment records from 
VAMC Cincinnati.  The veteran was afforded two VA psychiatric 
examinations and a VA audiological examination.  Given the 
standard of the regulation, the Board finds that VA has no 
duty to inform or assist that was unmet.


ORDER

Service connection for PTSD is denied.

Service connection for right ear hearing loss is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



